Title: To James Madison from Ray James, 26 September 1816
From: James, Ray
To: Madison, James



Sir:
Spartan C H. S C Septr. 26th. 1816.

In my travels in my circuit I hear such lamentation, from wives and parents, that I and a few more have tho’t it convenient and necessary to call or pray your attention for a few moments on the following subject.  One trusts in GOD that you may hear our petition.
Sir,
Whereas a number of the U. S. soldiers have left the service of their country, since you published, or anounced your proclamation of July 8th. 1814. And are lurking a bout, a drug to themselves and a grief to their friends, and as there has a happy Peace taken place, and as they having violated the laws of their country, and affraid to settle themselves as citizens, and turn into farming, for fear of being taken, and carried back to the army and punished feign would they return, but affred, And loth to leave their friends, and country And thier parents and wives still desirous they should continue among them, and with them.
Their cries and sorrows causes Us to address your Excellency to please to take their cases under consideration, and as a Glorious Peace is now within our Land and Universal, and Love and Union should be promoted, And your anunocation of July 8th. 1814 seems and is so full of philanthropy, we trust that your mercy will still be extended to  your poor unworthy people, and soldiers who bore the toil and struggle, during the War.  that in like manner as your Excellency has done heretofore.  Methinks it would give universal satisfaction to the people of the United States.
The scripturs say "be ye merciful, for I am merciful".  We trust your Excellency will please to Pardon all deserters, and admit that they may return home in safety, and experience your clemency as others have done, in, like occasion.
Remember us, as there is a dreadful dearth now on our Land, and they could be of service to their wives and parents, and be a means of procuring Bread in this time, when this heavy Scourge is passing over our Land.
Pity their helpless situation  none but your Honor can relieve them, and set them again at Liberty, in this time of Trouble.  Here in South and N. Carolina, the probability is even that we shall perish, unless the LORD will interfere, and provide some way for our further maintenance.
Consider us, and what we have said and if consistent with your honor, Please to answer our Petition.  May the LORD be with you.  Further consider their (the poor deserters) helpless case, and the deplorable situation, their wives, and parents are in.  Lay to thy helping hand, and relieve those that are cast down.  Bind up the broken hearted.  We pray that you may lend an ear to our Prayer, and grant an immediate Relief to these Deserters, Is our prayer to God and Thee.  With utmost hope, we subscribe ourselves Your obt. and faithful citizens, In all cases, praying for your Excy welfare,

James RayMinister
Jesse Denison Sr:Aron Glasgow. Senr.Jno: HarrissonJoel Ramsay


